 

Case 3:19-cr-

00172-MPS Document 77 Filed 08/20/19 Page 1 of 2

lo U\wited Steves Ditch Coyento)

 

ae Ln. Di eesick i rt’ C or neckc it

 

4 WrolGr\ —C+

 

ly C Vea ¢ SS Com.

 

rr Aikeonees C Ket AMVs a \ . Mu j Asie

 

well. mA Yo. \. dag WW iclhue | Pp COC

 

¥ Recehnndll. Us Ag Mckee kano) Pia 2 Le arind

 

 

Ye: C oa AiA-cc- oOo MPa

 

Moktan Sh te Nex onsey,

 

O Chemical Anialoais TSEA Lab Reoerks

 

& Phone. Lingeneckes, Audio a AMA

 

3) Gra c YUL \miAsac 18k

 

 

_(T

 

¢ humbly Ae Net pA Couette be crate Mel MUSE LONSS

 

Hits We ho Wye cout. Thaw Ou VPesreck SNe,

 

fo ah

 

“Tide ph fe

 

 

7 flue Lia Ver wuxt - Wok

we
-

 

glqlaaq ac\NEO

 

 

 

 

 

 

 
 

Case 3:19-cr-00172-MPS Document77 Filed 08/20/19

 

Page 2-of 2) iS >

ft OC «#
ly Cy y
4 i s,
ZB tov
, . Se
o ;

 

a

QSRYP
ERAS NV OCH
ete bE

PE Ee SOME eS

TR SIE

The

a

PES SAR Pann 0

MID =u

oe Isp
NSS epg

os
7
4

i -

 

DEY

   

TeOGnE VER 7, USA

 
